Before MANKIN, Judge.*
ORDER
On February 16, 1993, appellant filed a Notice of Appeal from an October 27, 1992, decision of the Board of Veterans’ Appeals (BVA or Board). On April 4,1993, the Court granted appellant’s motion to designate his brother and mother as his representatives in this appeal. On June 30, 1993, appellant filed a statement accepting the record as designated by the Secretary of Veterans Affairs (Secretary). On that same day, appellant’s representative filed a Motion for Expedited Consideration, stating that, without a speedy decision, appellant’s family will be unable to make certain health care decisions for appellant because his present and future medical care depends on the outcome of this case. Appellant also submitted Additions to Statement of Issues, which includes arguments prepared by appellant’s mother and letters from his physicians. On July 9, 1993, the Secretary filed the record on appeal. On July 12, 1993, the Court directed appellant to file a brief. Also, on July 12, 1993, the Secretary filed a response to appellant’s Additions to Statement of Issues, requesting that the Court exclude portions of the mother’s statement from the record and exclude the attached medical statements of appellant’s physicians. The Secretary has not opposed appellant’s Motion for Expedited Consideration.
On motion of a party for good cause shown, or on its own initiative, the Court *367may order expedited briefing of a case. U.S.Vet.App.R. 47. Appellant has not set forth sufficient grounds to warrant expedited briefing in this case.
This Court is precluded by statute from considering any material which was not contained in the “record of proceedings before the Secretary and the Board.” 38 U.S.C.A. § 7252(b) (West 1991); Rogozinski v. Derwinski, 1 Vet.App. 19 (1990) (review in the Court shall be on the record of proceedings before the Secretary and the Board).
On consideration of the foregoing, it is
ORDERED that appellant’s Motion for Expedited Consideration is denied. It is further
ORDERED that references by appellant’s mother to alleged statements by Dr. Raine and other health professionals, which were not before the BVA when it rendered its October 27, 1992, decision, the statement from Peter Schofield, dated January 7, 1993, and a consultation note from Jack W. Barber, M.D., dated March 5, 1993, are excluded from the record on appeal.

 Note: This single-judge action carries no prece-dential weight in other cases. See Bethea v. Derwinski, 2 Vet.App. 252, 254 (1992).